Citation Nr: 0821759	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-16 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a right hand 
disability.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Armstrong, Legal Intern 




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to September 1943. This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2006 rating decision of the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran's current right hand disability is not shown to 
be related to any event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for a right hand disability is not 
warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  A June 2003 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing. It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim. 
Nevertheless, the Board finds that he has essentially been 
notified of the need to provide such evidence, since the June 
2003 letter informed him that additional information or 
evidence was needed to substantiate his claim, and asked him 
to send such information or evidence to the RO. He has had 
ample opportunity to respond/supplement the record, and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process. 
While he was not advised by letter of the criteria for rating 
hand disability, or those governing effective dates of 
awards, he is not prejudiced by lack of such notice as rating 
and effective date criteria have no significance unless a 
service connection claim is allowed, and this decision does 
not do so. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).

In March 2004, the National Personnel Records Center (NPRC) 
certified that the veteran's service medical records (SMRs) 
are unavailable, and were likely destroyed in a 1973 fire at 
that facility; that no alternate source service medical 
records (Surgeon General's Office (SGO)) are available;, and 
that no further documents pertaining to the veteran's 
discharge from service are available.  His pertinent 
postservice treatment records have been secured.  He has not 
identified any evidence that remains outstanding. As there is 
no competent objective evidence suggesting that any current 
right hand disability may be related to the veteran's 
service, an examination to secure a medical opinion in the 
matter is not necessary. See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004). VA's duty to assist 
is met. Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background, Legal Criteria, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In 
order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990). It is the policy of 
VA to administer the law under a broad interpretation, 
consistent with the facts in each case, with all reasonable 
doubt to be resolved in favor of the claimant. 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

As the veteran's SMRs were apparently destroyed by fire, VA 
has a heightened duty to consider the benefit of the doubt 
rule, to assist in developing the claim, and to explain its 
decision. Cromer v. Nicholson, 19 Vet. App. 215 (2005). The 
RO undertook alternate source development for SMRs. An 
October 2005 VA internal memorandum indicates that the 
veteran's SMRs were formally found unavailable. 

An October 1946 War Department response to a request for Army 
information reveals that the cause of the veteran's discharge 
was: Below minimum physical standards for induction.  An 
enlisted record notes that his physical condition at 
discharge was good.  
In his claim for VA disability benefits received in January 
2003, the veteran reported that he had injured his hand at 
age 7; that he was told at induction that resulting 
disability would not preclude his serving; that he sustained 
a crushing injury to the hand in August 1943; and that after 
he had healed from such injury, it was decided that he would 
be discharged.  

The veteran's June 2003 Statement in Support of Claim 
provides a history of a 1943 accident wherein his right hand 
was crushed between two landing craft.  He stated that after 
meeting with several doctors, the recommendation was 
amputation of the right thumb and index finger. He stated 
that he did not want to amputate because he had injured the 
same hand when he was 7 years old and had recovered most of 
its use.

The record includes photographs of the veteran's injured 
hand.  In an attached statement he reiterates that he was fit 
for service before a 1943 re-injury of his hand and after 
such injury was deemed unfit and discharged.  

2006 VA treatment records note that the veteran's 
representative had requested that the veteran's right hand be 
X-rayed in conjunction with a claim for benefits.  A May  
2006 X-ray report notes: "There are healed fractures of the 
first and second metacarpals with overall foreshortening, 
along with moderate DDD[sic, DJD perhaps]. Minor DDD 
involving the additional 3 fingers. No acute abnormality." 

It is well-established by the record, and is not in dispute, 
that the veteran has current disability (deformity) of the 
right hand.  The report of his induction examination is 
unavailable.  As the record shows that he was separated from 
service because he was below minimum physical standards for 
induction, the record suggests that the veteran was inducted 
despite noted disability (which was waived), and then, being 
found unable to perform requirements of military duties, was 
discharged as unfit.  Significantly, contemporaneous (i.e., 
with military service) records do not show why he was deemed 
unfit, and do not show the status of his hand at the time.  
They do show that despite being below minimum physical 
standards for induction, his physical condition at discharge 
was good.  Given the state of the evidence, the veteran's 
recent accounts of severe injury in service resulting in 
disqualifying disability are considered self-serving, and not 
credible.

Significantly, a lengthy period of time (here approximately 
63 years) between the veteran's service and the initial 
postservice showing of the disability for which service 
connection is sought (or even allegation of a service 
incurred hand disability) is, of itself, a factor for 
consideration against a finding of service connection. See 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) 
(finding, in a claim alleging that a disability was 
aggravated by service, that a lengthy period of time between 
service and the earliest postservice clinical documentation 
of the disability for which service connection is sought is 
of itself a factor for consideration against a finding of 
service connection).

The objective evidence does not show a right hand disability 
in service, does not show that an injury resulting in chronic 
right hand disability/superimposed disability occurred in 
service (except by inference from his discharge from service 
for failure to meet minimum induction standards and his 
allegations), and does not suggest that any current right 
hand disability might be related to the veteran's service.  
Consequently, the criteria for establishing service 
connection are not met, and service connection for a right 
hand disability must be denied.


ORDER


Service connection for a right hand disability is denied.


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


